Title: From Thomas Jefferson to Thomas Mann Randolph, Sr., 4 February 1790
From: Jefferson, Thomas
To: Randolph, Thomas Mann, Sr.



My dear Sir
Monticello Feb. 4. 1790.

The marriage of your son with my daughter cannot be more pleasing to you than to me. Besides the worth which I discover in him, I am happy that the knot of friendship between us, as old as ourselves, should be drawn closer and closer to the day of our death. I am perfectly contented to leave to yourself the provision for your son. What you propose is liberal. I feel myself tied up by the demand of Farrell & Jones on Mr. Wayles’s representatives, and the jealousy they would entertain, as well as my co-representatives were I to follow the dictates of my heart on this occasion. Under these circumstances I propose to give to my daughter immediately my best plantation in Bedford, of 1000 acres of the Poplar forest tract, and 25. negroes little and big. But whatever we do, my dear friend, let us do it for them effectually. This cannot be, if we pass over the moment of their marriage. Marriage is in law a valuable consideration, and will protect them against  any demand from any other quarter, or on any other consideration (unless indeed there were a prior mortgage). Your letter to me, and this to you, would be good against you and me: but nothing can be good against all the world but a deed duly executed and recorded. Come then, my dear Sir, and let us place them in security before their marriage. As soon as they shall have agreed on the day you shall know it (perhaps your son can tell it you now) and let me intreat you to come some days before it. Your anxiety for your son’s future welfare will I am sure reconcile you to the temporary inconveniences of the journey, which may be lessened by making short stages. The last must be from the point of fork, where you can be well lodged, and from whence the road is good. Should ill health or any other accident put off your coming, it will be better for them on the whole to delay the ceremony. My departure cannot possibly be prolonged an hour after the last day of this month. I am, with the most sincere esteem & attachment, Dr. Sir, your affectionate friend & servant,

Th: Jefferson

